DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-43 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Van Der Pasch et al. [US 20060290914 A1] teaches a substrate table WT and linear encoders LE, wherein located on the substrate table WT are three linear grating scales 1, 2, 3. The linear grating scales 1, 2, 3 comprise: an X linear grating scale 1 located near an edge of the substrate table WT, a first Y linear grating scale 2 located adjacent the X linear grating scale 1, and a second Y linear grating scale 3 located near an opposite edge of the substrate table WT to the first Y linear grating scale 2. The X linear grating scale 1 comprises a series of lines, which are intended to be equally spaced and parallel to the Y scanning direction. The Y linear grating scales 2, 3 comprise a series of lines that are intended to be equally spaced and perpendicular to the Y scanning direction. The use of the word "intended" in the previous two sentences is significant, and will be elaborated upon at a later stage in the description (See fig. 5, Para 81). 
	The prior art to Shibazaki [US 20150286147 A1] teaches a position measurement system which has a plurality of heads placed at one of the movable body and an outside of the movable body that irradiates a measurement beam from a part of 
	The prior art to Yoshii et al. [US 5610715 A] teaches an exposure apparatus having a displacement detecting system such as shown in FIG. 2 for measuring the amount of movement of a stage without using a laser distance measuring device. More specifically, as shown in FIG. 3, a two-dimensional grating scale 1122 comprising an X-axis and Y-axis two-dimensional diffraction grating may be provided on the surface of a wafer chuck 1105 and, also, four heads 1121 each having a semiconductor laser similar to that used in the example of FIG. 2 are mounted on the lower end portion of a 
	However, with regard to claim 1, the prior art of record does not anticipate nor render obvious to one skilled in the art an exposure method as claimed, more specifically, the method comprising steps of measuring position information of a movable body in at least directions of three degrees of freedom within a predetermined plane orthogonal to an optical axis of the optical system by a measurement system in which one of a grating member with a plurality of grating areas arranged apart from the plurality of first grating areas in a second direction orthogonal to the first direction within the predetermined plane and apart from one another in the first direction, and a plurality of heads each irradiating the grating member with a measurement beam that can move in the second direction orthogonal to the first direction within the predetermined plane is provided at the movable body, and the other of the grating member and the plurality of heads is provided facing the movable body, and by the measurement system having a measurement device that measures position information of the plurality of heads in the second direction, position information of the movable body is measured based on measurement information of at least three heads of the plurality of heads irradiating at least one of the plurality of grating areas with the measurement beams and measurement information of the measurement device; and moving the movable body based on position information measured by the measurement system; wherein with each of the plurality of heads, the measurement beam moves off one of the plurality of grating areas, and moves to irradiate another grating area adjacent to the one grating 
	Claims 2-43 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MESFIN T ASFAW/Primary Examiner, Art Unit 2882